Title: To George Washington from Major General William Heath, 24 September 1777
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Sept. 24th 1777

The last Evening I received the Honor of yours of the 14th Instant and this day that of the 6th—shall forward the Troops with all Possible dispatch, as the Regiments had no apprehensions of being Called Upon to march on so Short notice, They are not prepared for takeing the Field but the Utmost Vigilance shall be Exerted to prepare them,

Their Strength is but Inconsiderable, Jacksons about 200 Including officers, Lees about 140 & Henlys, not more than 30 Privates—These Regiments have Laboured Under many Discouragements and have recruited but very Slowly Untill within a week or two Past in which Time they have been more Successfull than in months before, and I am fully of Opinion that if the Service would have admitted of their remaining Here a few months longer they would have been as Strong, and as well Disciplined as any Regiments in the army, & I should have been Happy in having been ordered with them by your Excellency to any Post that you might have thought Proper, and the Heigth of my ambition to have Presented them to your Excellency and to have acted under your Immediate Direction.
I shall order the Troops on fully Officered in proportion to their numbers, and Direct the other officers to attend the recruiting Service, and Send on the Recruits in Detachments to Joyn the Rgts[.] Colo. Jackson Sends his Lieut. Colo. and Major, & Colo. Lee his Lieut. Colo.
Inclosed are Lists of the Officers of Colo. Lees and Jacksons Regts. I would request that Commissions may be filled, as Soon as may be agreable to your Excellency for those officers who march with the first Division of the respective Regiments and that they may be Sent to Peeks Kill to General Putnam where the Officers will Call and take them as they appear Extremely reluctant to be Called into the Field without them which I think your Excellency will not be Surprised at, The other Commissions I would beg may be Sent Here as proposed by your Excellency in your Letter of the 6th Instant.
Having wrote to the Board of Treasury at Philadelphia at the Same Time that I wrote to your Excellency on the Subject of the Expedition to St Johns They (the Board) have wrote me to make the officers and Soldiers Engaged in that Service Payment.
We are Impatiently waiting to hear Somthing very Interesting from your Quarter, we have frequently agreable accounts from the northward and from Present accounts I think Genl Burgoyne will meet a Total Defeat.
Two Vallueable Prises are Just Sent to an Eastern Port Deeply Laden with English Goods—The Sterling Cost of One of the Cargoes amounts to £30,000. I have the Honor to be with great respect your Excellencys most Obt Humble Servt

W. Heath

